SUPREME COURT OF MISSOURI
                                  en banc
RONALD J. CALZONE,                     )    Opinion issued October 1, 2019
                                       )
                     Appellant,        )
                                       )
v.                                     )    No. SC97132
                                       )
INTERIM COMMISSIONER OF THE            )
DEPARTMENT OF ELEMENTARY AND           )
SECONDARY EDUCATION                    )
ROGER DORSON, IN HIS OFFICIAL          )
CAPACITY, et al.,                      )
                                       )
                     Respondents.      )

and

RONALD J. CALZONE,                     )
                                       )
                     Appellant,        )
                                       )
v.                                     )    No. SC97211
                                       )
DIRECTOR OF THE MISSOURI               )
DEPARTMENT OF AGRICULTURE              )
CHRIS CHINN, IN HER OFFICIAL           )
CAPACITY, et al.,                      )
                                       )
                                       )
                     Respondents.      )


       APPEALS FROM THE CIRCUIT COURT OF COLE COUNTY
                  The Honorable Jon E. Beetem, Judge
       Ronald J. Calzone (hereinafter, “Calzone”) appeals the circuit court’s judgment

affirming the constitutional validity of Senate Bill No. 638 (2016) (hereinafter, “SB 638”)

and Senate Bill No. 665 (2016) (hereinafter, “SB 665”). 1 Calzone argues these bills are

unconstitutional because they violate article III, section 21 of the Missouri Constitution,

which prohibits the legislature from changing the original purpose of a bill during passage,

and article III, section 23 of the Missouri Constitution, the single subject requirement.

Calzone further argues substantive changes to the bills’ titles during the legislative process

violate both constitutional provisions. This Court holds: (1) the bills maintained their

original purpose throughout the legislative process; (2) the bills did not violate the single

subject requirement; and (3) Calzone failed to state a claim for relief regarding his

substantive title change claim. The circuit court’s judgments are affirmed. 2

                              Factual and Procedural History

       On January 6, 2016, SB 638 was introduced. SB 638’s original title was “An act to

repeal section 170.011, RSMo, and to enact in lieu thereof two new sections relating to

civics education.” During the legislative process, each chamber of the General Assembly

adopted or introduced amendments to SB 638, resulting in a conference committee drafting

a compromise bill. The compromise bill contained the original legislation to repeal section

170.011 and to enact two new sections related to civics education. The compromise bill


1
  Because these cases have identical procedural postures and issues on appeal, this Court
refers to the bills collectively in the interest of judicial economy and differentiates the bills
only when necessary.
2
  This Court has exclusive jurisdiction over an appeal involving the constitutional validity
of a statute. Mo. Const. art. V, sec. 3.

                                               2
also included additional provisions concerning new curriculum offerings; programs to

assist students, including those with dyslexia; reports about educational quality assurance;

charter school certification and funding; school board governance; statutory bonding

requirements for school district officers; and expansion of the A+ Schools Program to

include nonpublic schools and provide nonpublic school students monetary benefits for

postsecondary education. SB 638’s final title, as enacted, is “An act to repeal [twenty]

sections … and to enact in lieu thereof twenty-nine new sections relating to elementary and

secondary education, with an effective date for a certain section.” SB 638 will result in the

expenditure of state funds.

       On January 6, 2016, SB 665 was introduced. SB 665’s original title was “An act to

repeal section 261.235, RSMo, and to enact in lieu thereof one new section relating to the

establishment of a fee structure for sellers electing to use the AgriMissouri trademark

associated with Missouri agricultural products.” SB 665 underwent amendments during

the legislative process, including the repeal of section 261.235 and enactment of a new

section regarding the fee structure to use the AgriMissouri trademark. The amendments

also contained provisions concerning certain agricultural tax credits and incentives,

provisions related to the AgriMissouri and Farm-to-Table programs, and amendments to

the statute regulating the petroleum inspection fee used to fund oversight activities by the

department of agriculture. SB 665’s final title, as enacted, is “An act to repeal [nine]

sections … and to enact in lieu thereof ten new sections relating to agriculture.” SB 665

will result in the expenditure of state funds.



                                                 3
       Calzone is a Missouri citizen and taxpayer. In May 2017, Calzone, acting pro se,

filed two separate, but nearly identical, declaratory judgment actions challenging the

constitutional validity of the bills and raising substantially the same counts in each

petition. 3 In count I, Calzone alleged the original purpose of the bills were changed by

amendments such that, as enacted, the bills violated article III, section 21. In count II,

Calzone alleged the final bills violated the single subject requirement of article III, section

23. In count III, Calzone claimed the substantive changes to the bills’ titles during the

legislative process violated article III, sections 21 and 23 because allowing substantive

amendments to the bills’ titles defeated the purpose of these constitutional provisions.

       Defendants filed motions to dismiss Calzone’s petitions for lack of standing or,

alternatively, to obtain judgment on the pleadings on all counts. Calzone filed motions for

summary judgment. The circuit court determined Calzone had standing to sue as a

Missouri taxpayer impacted by the expenditure of state funds. The circuit court sustained

Defendants’ motions for judgment on the pleadings on counts I and II, finding the bills as



3
   At the time Calzone filed his lawsuits, he named several defendants as parties. In
October 2017, the circuit court dismissed certain defendants. During the pendency of the
litigation, certain office changes occurred requiring the circuit court to substitute different
named parties. When the circuit court entered its judgment regarding SB 638, the
defendants were Roger Dorson, in his official capacity as interim commissioner of the
Missouri Department of Elementary and Secondary Education, and Steve Corsi, in his
official capacity as director of the Missouri Department of Social Services. When the
circuit court entered its judgment regarding SB 665, the defendants at the time of judgment
were Chris Chinn, in her official capacity as director of the Missouri Department of
Agriculture, Joel Walters, in his official capacity as the director of the Missouri Department
of Revenue, and Roger Dorson, in his official capacity as Interim Commissioner of the
Missouri Department of Elementary and Secondary Education. The defendants from both
lawsuits will be referred to collectively as “Defendants” for clarity purposes.
                                              4
enacted did not violate the constitution’s original purpose or single subject requirements.

The circuit court sustained Defendants’ motions to dismiss count III for failure to state a

claim. The circuit court overruled Calzone’s summary judgment motions. Calzone appeals

both judgments.

                                   Standard of Review

       When analyzing challenges to the constitutional validity of statutes, this Court is

guided by well-established standards. “Constitutional challenges to a statute are reviewed

de novo.” St. Louis Cty. v. Prestige Travel, Inc., 344 S.W.3d 708, 712 (Mo. banc 2011)

(quoting Rentschler v. Nixon, 311 S.W.3d 783, 786 (Mo. banc 2010)). Constitutional

attacks based upon the procedural limitations contained in article III, sections 21 and 23

are not favored. Stroh Brewery Co. v. State, 954 S.W.2d 323, 326 (Mo. banc 1997). “A

statute is presumed valid and will not be held unconstitutional unless it clearly contravenes

a constitutional provision.” Coop. Home Care, Inc. v. City of St. Louis, 514 S.W.3d 571,

578 (Mo. banc 2017) (quoting Rentschler, 311 S.W.3d at 786). Calzone bears the burden

of establishing the bills are unconstitutional. C.C. Dillon Co. v. City of Eureka, 12 S.W.3d
322, 327 (Mo. banc 2000).

                                       Introduction

       Calzone implores this Court to clarify the differences between the constitutional

limitations contained in article III, sections 21 and 23. Article III, section 21 provides,

“[N]o bill shall be so amended in its passage through either house as to change its original

purpose.” Article III, section 23 provides, “No bill shall contain more than one subject

which shall be clearly expressed in its title ….” Calzone maintains “purpose” and “subject”

                                             5
as used in these article III provisions are “virtually interchangeable” and require the same

analysis.

       Calzone’s confusion is understandable, given that both sections have been

recognized as ways of preventing the legislature from employing tactics that mislead fellow

legislators or the public regarding the purpose, subject, or effect of the proposed legislation.

See State v. Ludwig, 322 S.W.2d 841, 847 (Mo. banc 1959) (explaining the original purpose

and single subject requirements were designed to prevent enactment of legislation that may

deceive legislators or the public regarding its effect); Fust v. Attorney Gen. for the State of

Mo., 947 S.W.2d 424, 429 (Mo. banc 1997) (stating, “The ‘clear title’ provision, like the

‘single subject’ restriction, was designed to prevent fraudulent, misleading, and improper

legislation ….”); St. Louis Health Care Network v. State, 968 S.W.2d 145, 147 (Mo. banc

1998) (stating the purpose of the clear title requirement “is to keep individual members of

the legislature and the public fairly apprised of the subject matter of pending laws”).

       Compounding Calzone’s confusion is the sometimes interchangeable terminology

and intertwined legal analysis concerning original purpose, single subject, and clear title in

prior cases. See Hammerschmidt v. Boone Cty., 877 S.W.2d 98, 101 n.2 (Mo. banc 1994)

(stating, “In considering challenges under section 23, this Court has sometimes combined

the two limitations for analytical purposes,” and citing examples); St. Louis Health Care

Network, 968 S.W.2d at 148-49 (applying a single subject analysis to determine a violation

of the clear title requirement); Home Builders Ass’n of Greater St. Louis v. State, 75 S.W.3d
267, 270 n.1 (Mo. banc 2002) (analogizing single subject cases with a clear title challenge

and recognizing this Court’s discussion of the single subject requirement was “helpful” in

                                               6
analyzing a clear title violation, despite their distinctions); Trout v. State, 231 S.W.3d 140,

146 (Mo. banc 2007) (finding “single subject analysis is similar to original purpose

analysis”); and Coop. Home Care, 514 S.W.3d at 580 (recognizing a single subject

challenge must determine a bill’s “general core purpose,” but then repeatedly discussing

how the bill’s original purpose was connected to, related to, or germane to the bill as

passed). 4

       Despite interchangeable language, these two constitutional provisions contain three

distinct requirements. See Hammerschmidt, 877 S.W.2d at 101 n.2 (explaining “[article

III,] section 23 contains two, separate procedural limitations on the legislature”—single

subject and clear title); Drury v. City of Cape Girardeau, 66 S.W.3d 733, 738 (Mo. banc

2002) (recognizing article III, section 23’s two provisions serve a similar purpose but focus

on different elements); Am. Eagle Waste Indus., LLC v. St. Louis Cty., 379 S.W.3d 813,

825 (Mo. banc 2012) (stating article III, section 23 “limits the legislature in two distinct

but related ways”). Moreover, “[t]he mere fact that two subjects in a bill can be reconciled

as part of a broader subject, and thus satisfy original purpose or single subject challenges,

does not, in itself, mean that the broader subject has been clearly expressed in the title of a

bill.” Nat’l Solid Waste Mgmt. Ass’n v. Dir. of Dep’t of Nat. Res., 964 S.W.2d 818, 821

(Mo. banc 1988). This opinion endeavors to provide clearer delineations among these

constitutional limitations.


4
  The aforementioned cases merely serve as examples of instances in which language
lacked exacting precision or clarity when analyzing these intertwined constitutional
requirements. It is imperative to note this opinion does not hold these cases were wrongly
decided or the analyses contained therein are no longer valid.
                                              7
                       Article III, Section 21 – Original Purpose

       Calzone argues both bills violate article III, section 21, which prevents a bill from

being so amended during the legislative process that it changes the bill’s original purpose.

The framers of the 1875 Constitution stated the policy behind enacting the first original

purpose provision found in article IV, section 25 was “[t]o afford security against hasty

legislation and guard against the possibility of bills becoming laws, which have not been

fairly and considerately passed upon, wholesome restrictions are thrown around the law

makers and greater particularity required in the enactment of laws than heretofore.”

Allied Mut. Ins. Co. v. Bell, 185 S.W.2d 4, 8 (Mo. 1945) (quoting Address to Accompany

the Constitution, Vol. II, Journal Missouri Constitutional Convention of 1875, 878 (Loeb-

Shoemaker 1920)). Article III, section 21 “is designed to prevent ‘the enactment of

amendatory statutes in terms so blind that legislators … [would be] deceived in regard to

their effects, and the public, from difficulty in making the necessary examination and

comparison, [would fail] to become apprised of the changes made in the law.’” Ludwig,
322 S.W.2d at 847 (quoting 1 Thomas M. Cooley, Constitutional Limitations 314 (1927)).

       Article III, section 21 “was not designed to inhibit the normal legislative processes

in which bills are combined and additions necessary to comply with the legislative intent

are made.” Blue Cross Hosp. Serv. Inc. of Mo. v. Frappier, 681 S.W.2d 925, 929 (Mo. banc

1984) (vacated on other grounds by Blue Cross Hosp. Serv. Inc. of Mo. v. Frappier, 472
U.S. 1041 (1985)); Stroh Brewery, 954 S.W.2d at 326. “Were this otherwise … the process

of legislation would be seriously hampered and embarrassed by every amendment which

might be offered, however germane it might be to the idea as formulated in the first draft

                                             8
of the bill.” State ex rel. McCaffery v. Mason, 55 S.W. 636, 640 (Mo. banc 1900). “This

Court liberally interprets the procedural limitation of original purpose.” Mo. State Med.

Ass’n v. Mo. Dep’t of Health, 39 S.W.3d 837, 840 (Mo. banc 2001). “[T]his Court has

consistently rejected ‘original purpose’ challenges during the … history of this

constitutional prohibition” in cases in which the content of the introduced bill remained

substantially intact throughout the legislative process as germane amendments were added.

Id. (citing cases). Accordingly, this Court rarely has invalidated legislation based upon an

original purpose challenge. See Allied Mut., 185 S.W.2d 4; Mo. Ass’n of Club Execs. v.

State, 208 S.W.3d 885 (Mo. banc 2006); Legends Bank v. State, 361 S.W.3d 383 (Mo. banc

2012).

         “Purpose” is the key word of this constitutional provision. Ludwig, 322 S.W.2d at

847. “[P]urpose means the general purpose of the bill, not the mere details through which

and by which that purpose is manifested and effectuated.” McCaffery, 55 S.W. at 640;

Prestige Travel, 344 S.W.3d at 715. “[T]he general purpose is often interpreted as an

overarching purpose ….” McEuen ex rel. McEuen v. Mo. State Bd. of Educ., 120 S.W.3d
207, 210 (Mo. banc 2003). Article III, section 21’s “restriction is against the introduction

of matters not germane to the object of the legislation or unrelated to its original subject.”

Akin v. Dir. of Revenue, 934 S.W.2d 295, 302 (Mo. banc 1996). “‘Germane’ is defined as:

‘in close relationship, appropriate, relative, pertinent. Relevant or closely allied.’” C.C.

Dillon, 12 S.W.3d at 327 (quoting 687 Black’s Law Dictionary (6th ed. 1990)).

Accordingly, “[a]lterations that bring about an extension or limitation of the scope of the



                                              9
bill are not prohibited,” provided the changes are germane. Stroh Brewery, 954 S.W.2d at

326.

Earliest Title and Contents

       Calzone argues the circuit court erred in entering judgment on the pleadings on c

count I by using the wrong standard for establishing each bill’s original purpose. Calzone

argues the circuit court ignored authority holding a bill’s original purpose is established by

the bill’s earliest title and contents at the time the bill is introduced, as this Court held in

Club Executives and Legends Bank.

       “The title, though performing a most important function, is still not strictly a part of

the act proper.” Allied Mut., 185 S.W.2d at 8 (quoting State ex rel. Aull v. Field, 24 S.W.
752, 755 (Mo. banc 1894)); Lincoln Credit Co. v. Peach, 636 S.W.2d 31, 38 (Mo. banc

1982). “[T]he Constitution does not require that the original purpose be stated anywhere,

let alone in the title as introduced.” Mo. State Med. Ass’n, 39 S.W.3d at 839. Moreover,

no constitutional provision requires an act to retain the same title throughout the legislative

process. Allied Mut., 185 S.W.2d at 8. Hence, “modification of the title to reflect the added

provisions is permissible.” Blue Cross Hosp., 681 S.W.2d at 929. “[E]xpanding the title

of a bill to reflect the commonality of all of the subjects contained in the bill is not a novel

proposition.    It is the process the legislature has routinely used to accommodate

amendments to a bill and a process this Court has consistently approved.” Nat’l Solid

Waste Mgmt., 964 S.W.2d at 821.

       A bill’s original purpose is measured at the time of the bill’s introduction.

Stroh Brewery, 954 S.W.2d at 326; C.C. Dillon, 12 S.W.3d at 327; McEuen, 120 S.W3d at

                                              10
210. This Court will compare the purpose of the original bill as introduced with the bill as

passed to determine whether it violates article III, section 21. Westin Crown Plaza Hotel

Co. v. King, 664 S.W.2d 2, 5 (Mo. banc 1984). “[A] bill’s original purpose is not limited

to what is stated in the bill’s original title ….” Jackson Cty. Sports Complex Auth. v. State,

226 S.W.3d 156, 160 (Mo. banc 2007).

       In Club Executives, 208 S.W.3d at 888, this Court examined the bill’s earliest title

and contents to determine whether its original purpose changed during the legislative

process. The original bill title was related to “intoxication-related traffic offenses,” while

the bill as enacted concerned “alcohol-related offenses.” Id. at 887 (emphasis omitted).

Cursory examination of the two titles revealed a similarity of purpose concerning alcohol-

related offenses. Id. at 888. However, this Court also examined the bill’s contents, which

included three amendments purporting to regulate the adult entertainment industry. Id. at

887-88. This Court held these amendments “were not remotely within the original purpose

of the bill, but rather constitute a textbook example of the legislative log-rolling that section

21 is intended to prevent.” Id. at 888.

       This Court applied the analysis from Club Executives to find an original purpose

violation occurred in Legends Bank. In that case, the bill’s earliest title related to “contracts

for purchasing, printing, and services for statewide elected officials,” while the bill as

enacted related to “ethics, with penalty provisions.” Legends Bank, 361 S.W.3d at 385.

One of the amendments included a provision requiring legislators be provided with keys to

the capitol dome.      Id.   This Court determined the bill’s earliest title and contents

“demonstrate[d] the original purpose pertained to procurement of necessary goods and

                                               11
services for elected officials.” Id. at 386. The provisions in the enacted bill related to

ethics, campaign finance restrictions, and keys to the capitol dome, therefore, were not

germane to the bill’s original purpose. Id.

       Applying the analysis from Club Executive and Legends Bank, Calzone argues the

bills at issue violate article III, section 21. Calzone maintains SB 638’s earliest title and

contents demonstrate it was focused solely on civics education as its original purpose.

Hence, Calzone believes SB 638’s amendments to the title and contents changed the bill’s

original purpose, specifically as it relates to expanding the A+ Schools Program to include

nonpublic schools and providing monetary benefits for postsecondary education. This

Court disagrees. SB 638’s earliest title and contents demonstrate its purpose was to

promote education in Missouri and modify programs administered by state education

boards and departments. The amendments to SB 638 are germane to education, including

those related to the A+ Schools Program. These germane amendments merely extended

the scope of the bill as introduced and did not run afoul the original purpose requirement.

       Similarly, Calzone argues SB 665’s earliest title and contents demonstrate it was

focused solely on establishing a fee structure for use of the AgriMissouri trademark.

Calzone believes SB 665’s amendments to the title and contents changed the bill’s original

purpose, specifically by including the amendments to the petroleum inspection fee statute,

which he alleges has nothing to do with agriculture. Again, this Court disagrees. SB 665’s

earliest title and contents demonstrate a purpose to promote Missouri’s agricultural

industry and amend programs administered by the department of agriculture.               The

amendments to SB 665 are germane to agriculture, including the petroleum inspection fee,

                                              12
which is a means to fund oversight activities by the director of the department of

agriculture.

       This conclusion is consistent with this Court’s precedent of broadly and liberally

interpreting a bill’s original purpose so as to uphold the bill’s constitutional validity. See

Lincoln Credit, 636 S.W.2d at 38 (holding a bill “relat[ed] to certain credit transactions”

retained its original purpose addressing interest rate restrictions because both were

“naturally related in the legislature’s attempt to govern credit transactions”); Blue Cross

Hosp., 681 S.W.2d at 929 (holding a bill prohibiting insurance and health service entities

from discriminating against psychologists that was amended to add broader

antidiscrimination measures was not “a substantial departure from the original

antidiscriminatory purpose”); Akin, 934 S.W.2d at 302 (holding a bill’s original purpose of

promoting education was not changed with the addition of taxation provisions, which were

a means of funding education programs); Stroh Brewery, 954 S.W.2d at 325-26 (holding a

bill providing for vintage wine auctions had an original purpose of amending the state’s

liquor control law, and an amendment adding malt liquor labeling requirements did not

violate article III, section 21); C.C. Dillon, 12 S.W.3d at 327-28 (holding a bill “relat[ed]

to transportation” did not lose its original purpose with an amendment adding a provision

regulating outdoor advertising for highway billboards); Mo. State Med. Ass’n, 39 S.W.3d

at 840 (holding a bill requiring health insurers to cover pelvic, prostate, and colorectal

examinations and other cancer screenings had an original purpose to mandate health

services for serious illnesses, including cancer, and an amendment requiring persons

receiving breast implants to receive standard pre-operation information about the

                                             13
advantages, disadvantages, and risks, including cancer, was “logically relate[d]” to that

original purpose and did not violate article III, section 21); Jackson Cty. Sports Complex,
226 S.W.3d at 161 (finding a bill’s general, overarching purpose was to regulate political

subdivisions and inclusion of an amendment regulating sports complex authorities did not

violate its original purpose).

Titles that Descend to Particulars

       Calzone next argues the bills’ original titles descended into particulars, which he

believes requires this Court to construe the bills’ original purpose more narrowly. The title

of the bill plays a function in the original purpose analysis:

       A title that is broadly worded as to purpose will accommodate many
       amendments that may garner sufficient support for the bill’s passage.
       Alternatively, a title that is more limited as to purpose may protect the bill
       from undesired amendments, but may lessen the ability of the bill to garner
       sufficient support for passage. Because we are required to uphold the
       constitutionality of a statute against attack unless the statute clearly and
       undoubtedly violates the constitution, only clear and undoubted language
       limiting purpose will support an article III, section 21 challenge.

Stroh Brewery, 954 S.W.2d at 326. “For the sole purpose of” is an example of language

of specific limitation which would support an original purpose challenge. Id.

       Here, the bills’ original titles do not contain any specific limiting language

indicating a restriction of original purpose to only civics education or only establishing a

fee structure for use of the AgriMissouri trademark. Calzone concedes he never claimed

the statutes listed in the bills’ titles limited the purpose of the bill. Instead, Calzone argues

the circuit court ignored authority holding that when a bill’s title descends to particulars,

the particulars stated become the subject of the act and the act must conform to the title as


                                               14
expressed by the particulars. Calzone contends the bills’ original titles descend into details

and particulars, precluding amendments from being added that are inconsistent with those

details and particulars. Calzone cites lengthy excerpts from five cases to support his

argument.

       Calzone’s reliance on these cases is misplaced because the analysis concerning

whether a title descends into details and particulars is employed in clear title challenges,

not original purpose challenges. See State ex rel. Niedermeyer v. Hackmann, 237 S.W.
742, 743-44 (Mo. banc 1922) (invalidating a statute on clear title grounds because the title

contained two particulars of one subject and the challenged provision was not encompassed

by those particulars); City of Columbia v. State Pub. Serv. Comm’n, 43 S.W.2d 813, 816

(Mo. 1931) (invalidating a statute on clear title grounds because the title was not confined

to a general statement but descended to particulars, and the provisions that went beyond

those particulars violated the constitution); Graves v. Purcell, 85 S.W.2d 543, 549-50 (Mo.

banc 1935) (analyzing the title’s components under the single subject and clear title

requirements of article IV, section 28 of the 1875 Constitution); State ex rel. Fire Dist. of

Lemay v. Smith, 184 S.W.2d 593, 596 (Mo. banc 1945) (invalidating a statute on clear title

grounds because the act contained subjects not included in the particulars of the title in

violation of article IV, section 28 of the 1875 Constitution); Fust, 947 S.W.2d at 428-29

(analyzing the title’s components under clear title provisions of article III, section 23);

Nat’l Solid Waste Mgmt., 964 S.W.2d at 821 (explaining the rationale behind the clear title

provision and how to analyze a title that descends into particulars and details). Hence, it

is immaterial whether a bill’s title descends into particulars for purposes of analyzing

                                             15
whether a bill’s original purpose was changed during the legislative process, especially

when article III, section 21 contains no requirement a bill’s original purpose be stated

anywhere, let alone in the title. The circuit court did not err in failing to address this issue,

nor did it err in finding these bills complied with article III, section 21.

                           Article III, Section 23 – Single Subject

       Calzone next argues the bills are unconstitutional because they both contain more

than one subject. Article III, section 23 provides, “No bill shall contain more than one

subject which shall be clearly expressed in its title ….” This constitutional limitation

protects the state, legislators, and citizens, in that

       [t]he practice of comprising in one bill subjects of a diverse and antagonistic
       nature, in order to combine in its support members who were in favor of
       particular measures, but neither of which measures could command the
       requisite majority on its own merits, was found to be not only a corrupting
       influence in the legislature itself, but destructive of the best interests of the
       [s]tate. But this was not more detrimental than that other pernicious practice
       by which, through dexterous and unscrupulous management, designing
       [legislators] inserted clauses in the bodies of bills, of the true meaning of
       which the titles gave no indication, and by skillful maneuvering urged them
       on to their passage. These things led to fraud, surprise, and injury, and it was
       found necessary to apply a corrective in the shape of a constitutional
       provision. But while the clause was embodied in the organic law for the
       protection of the [s]tate and the legislature, it was not designed to be
       unnecessarily restrictive in its operation, nor to embarrass legislation by
       compelling a needless multiplication of separate bills.

City of St. Louis v. Tiefel, 42 Mo. 578, 590 (Mo. 1868).

       This Court has analyzed the single subject requirement numerous times since its

inception in 1865 and has “attempted to avoid an interpretation of the Constitution that will

‘limit or cripple legislative enactments any further than what was necessary by the absolute

requirements of the law.’” Hammerschmidt, 877 S.W.2d at 102 (quoting State v. Miller,

                                                16
45 Mo. 495, 497 (Mo. 1870)). “A very strict and literal interpretation would lead to many

separate acts relating to the same general subject, and thus produce an evil quite as great

as the mischief intended to be remedied; hence a liberal interpretation and application” is

warranted. State ex rel. Attorney Gen. v. Miller, 13 S.W. 677, 678 (Mo. 1890); Am. Eagle

Waste Indus., 379 S.W.3d at 825. Compliance with the single subject requirement is

mandatory, not directory. Corvera Abatement Techs., Inc. v. Air Conservation Comm’n,

973 S.W.2d 851, 861 (Mo. banc 1998).

       “[T]his Court’s test for determining whether a bill violates the single subject

requirement of article III, section 23, has remained virtually the same since 1869.”

Hammerschmidt, 877 S.W.2d at 102. A bill does not violate the single subject requirement

“[s]o long as ‘the matter is germane, connected, and congruous.’” Id. (quoting State v.

Mathews, 44 Mo. 523, 527 (Mo. 1869)). This Court will examine “whether all provisions

of the bill fairly relate to the same subject, have natural connection therewith or are

incidents or means to accomplish its purpose.” Westin Crown Plaza Hotel, 664 S.W.2d at

6. “[M]atters which are incongruous, disconnected, and without any mutual relation to

each other must not be joined in one bill ….” Miller, 13 S.W. at 678. “[T]he words ‘one

subject’ must be broadly read, but not so broadly that the phrase becomes meaningless.”

Hammerschmidt, 877 S.W.2d at 102.

       While article III, section 21 does not require the bill’s original purpose to be stated

in the title or anywhere else in the bill, article III, section 23 specifically mandates the

single subject of a bill shall be clearly expressed in its title. This Court examines the bill

as it is finally passed to determine whether it violates the single subject requirement. Stroh

                                             17
Brewery, 954 S.W.2d at 327; Mo. State Med. Ass’n, 39 S.W.3d at 840. First, this Court

looks to the bill’s title to determine its subject. Id. “If the bill’s title is not too broad or

amorphous to identify the single subject of the bill, then the bill’s title serves as the

touchstone for the constitutional analysis.” Mo. Health Care Ass’n v. Attorney Gen. of

Mo., 953 S.W.2d 617, 622 (Mo. banc 1997). This Court will examine whether the

individual provisions relate to the subject expressed in the title, not whether the individual

provisions relate to each other. Fust, 947 S.W.2d at 428; C.C. Dillon, 12 S.W.3d at 328.

Subject Determined by the Title

       Calzone argues the circuit court erred in finding the bills did not violate the single

subject requirement because the circuit court failed to take into account cases in which the

bill’s original purpose changed during the legislative process. This argument fails because

this Court holds the bills’ original purposes were not changed during the legislative process

and the original purposes are expressed properly in the bills’ respective titles. Hence,

application of these cases would be irrelevant.

       Calzone next argues the circuit court ignored precedent holding the controlling

subject of a bill is determined by the bills’ original title and contents, not the title as revised

to suit a new, broader subject. However, as stated previously, “[t]he bill as enacted is the

only version relevant to the single subject requirement.” Mo. State Med. Ass’n, 39 S.W.3d

at 840. Because the bills’ titles properly expressed and remained faithful to the bills’

original purpose, this Court need not look beyond the final bill titles to determine each

bill’s subject. Id.



                                                18
       Calzone repeats his arguments that the bills’ original titles descended into

particulars and dictate the controlling subject for each bill. Calzone faults the circuit court

for ignoring the original bill titles in favor of the final bill titles when determining the bills’

subject. Again, Calzone confuses the analysis to be applied when bringing a single subject

challenge and a clear title challenge. While the single subject and clear title requirements

are both contained in article III, section 23, they are “distinct limitations on the procedures

by which the general assembly may pass legislation.” Carmack v. Dir., Mo. Dep’t of

Agric., 945 S.W.2d 956, 959 (Mo. banc 1997). Calzone concedes he has not brought a

clear title challenge to these bills and does not argue the bills’ titles are too broad or

amorphous for this Court to determine the bills’ subjects. 5 Hence, this Court need not

examine the subjects of the constitution or the bills’ original contents to determine their

subject. Id. at 960 (explaining when an amorphous title renders a bill’s subject uncertain,

but the party raises only a single subject challenge, this Court may examine either the

constitution and its organized subjects or the contents of the bill as originally filed to

determine the subject); Stroh Brewery, 954 S.W.2d at 327 (declining to examine these

items to determine a bill’s subject when “the title of the challenged bill is clear and

certain”). Because the bills possess clear and certain titles, this Court will examine the

titles to ascertain the subject, then it will determine whether the provisions contained

therein relate to the subject expressed in the title.



5
  Even if Calzone had brought a clear title challenge, “the clear title rule necessarily applies
to the version of the bill that passed, not the introduced version.” C.C. Dillon, 12 S.W.3d
at 329.
                                                19
       SB 638’s final title stated the bill repealed several sections and enacted in lieu

thereof twenty-nine new sections relating to elementary and secondary education. This

title clearly states “elementary and secondary education” is the subject. This Court has

held “education” comprises a broad, permissible single subject, even when the bill

contained multiple provisions. Akin, 934 S.W.2d at 302. Hence, the circuit court properly

determined SB 638’s single subject was “elementary and secondary education,” which is

worded more narrowly than “education” as upheld in Akin. Further, all of the provisions

contained in SB 638—concerning new curriculum offerings, programs to assist students,

including those with dyslexia, reports about educational quality assurance, charter school

certification and funding, school board governance, statutory bonding requirements for

school district officers, and expansion of the A+ Schools Program to include nonpublic

schools and provide nonpublic school students monetary benefits for postsecondary

education—fairly relate to, have a natural connection with, or are incidents or means to

accomplish the bill’s purpose relating to elementary and secondary education.

       In his reply brief, Calzone takes issue with the circuit court finding the A+ Schools

Program relates to elementary and secondary education because he believes expanding this

program to include nonpublic schools and postsecondary education goes beyond that single

subject. This Court disagrees. SB 638 contains no language limiting its subject to public

elementary and secondary education. Further, the A+ Schools Program provision does not

regulate postsecondary education but merely expands benefits afforded public high school

students to nonpublic high school students, thereby benefitting all secondary students. This

amendment is not so incongruous or disconnected from elementary and secondary

                                            20
education as to render the bill unconstitutional. As enacted, SB 638 does not violate the

single subject requirement of article III, section 23.

       SB 665’s final title stated the bill repealed nine sections and enacted in lieu thereof

ten new sections relating to agriculture. This title clearly states “agriculture” is the subject

of the bill. All of the provisions in SB 665—concerning agricultural tax credit programs

and incentives, provisions related to the AgriMissouri and Farm-to-Table programs, and

amendments to the statute regulating the petroleum inspection fee—fairly relate to, have a

natural connection with, or are incidents or means to accomplish the bill’s purpose relating

to agriculture.

       In his reply brief, Calzone specifically argues the amendments to the petroleum

inspection fee statute bear no relationship to agriculture. Calzone is incorrect. The

department of agriculture oversees fuel regulation and conservation and carries out a

variety of functions related to that oversight, including inspecting, testing, and regulating

petroleum.    The petroleum inspection fee statute is a means for the department of

agriculture to recoup costs associated with its activities to accomplish its work related to

agriculture. This Court has held amendments to bills which are used to fund or offset costs

of the single subject of the legislation are a means to accomplishing the bill’s purpose and

do not violate article III, section 23. Akin, 934 S.W.2d at 302 (upholding a tax increase

included in an education bill as a means to fund the education programs contained therein);

Fust, 947 S.W.2d at 429 (holding “[i]t is sufficient that the funding mechanism is

reasonably necessary to accomplish the purpose of the bill”); cf. City of St. Charles v. State,

165 S.W.3d 149, 151-52 (Mo. banc 2005) (upholding a prohibition to tax increment

                                              21
financing in a bill related to emergency services as a means of limiting development in a

flood plain and reducing the need for emergency services in that area); Am. Eagle Waste

Indus., 379 S.W.3d at 827 (holding a bill related to environmental control did not violate

single subject requirement when it established administrative procedures to allow for the

enforcement of those regulations, such as requiring certain fees, establishing a council to

review fees, and implementing criminal penalties for improper waste disposal). This

amendment is not so incongruous or disconnected from agriculture as to render the bill

unconstitutional.

       Calzone has failed to present clear and undoubted evidence SB 638 and SB 665

contain multiple subjects. The circuit court correctly held these bills complied with article

III, section 23.

               Substantive Title Changes During the Legislative Process

       Calzone argues the circuit court erred in dismissing count III in both petitions as

noncognizable claims under Missouri law. In count III, Calzone alleged the substantive

changes to the bills’ titles during the legislative process violated article III, sections 21 and

23 because allowing substantive amendments to the bills’ titles defeated the purpose of

these constitutional provisions. On appeal, Calzone contends Missouri law does not

prohibit him from raising this novel claim. Calzone further argues the circuit court was

mistaken about this Court’s precedent regarding whether the title is a component of a bill.

       As stated previously, the title is not a part of the bill. Allied Mut., 185 S.W.2d at 8.

Because the title is not part of the bill, it may be changed as the bill progresses through the

legislative process without violating any of article III’s limitations. Lincoln Credit,

                                               22
636 S.W.2d at 38; Westin Crown Plaza Hotel, 664 S.W.2d at 6; Blue Cross Hosp., 681
S.W.2d at 929; Mo. State Med. Ass’n, 39 S.W.3d at 840. Because Calzone concedes these

claims are not a clear title challenges, which would require a different analysis, the circuit

court did not err in dismissing count III of both petitions for failing to state a claim.

                                         Conclusion

       The circuit court’s judgments are affirmed.



                                                   _______________________________
                                                   GEORGE W. DRAPER III, Chief Justice

All concur.




                                              23